Title: Resolution of the President and Directors of the Literary Fund, 28 February 1820
From: Literary Fund, President and Directors of the,Munford, William
To: 


					At a Meeting of the President & Directors of the Literary Fund, on Monday the 28th of Feby 1820.
					A Letter having been laid before the Board from James Breckenridge, Joseph C. Cabell and Chapman Johnson, requesting a loan of sixty thousand dollars, on behalf of the Visitors of the University of Virginia, for the purpose of finishing the buildings;—
					Resolved, that the President be authorized to state, on behalf of this Board, their willingness to make the loan required, should their funds enable them so to do;—upon condition that the Visitors of the University shall repay the principal sum lent, in five years, in equal annual instalments, the interest to be also annually paid, and shall pledge in legal and proper form the annual appropriation made by law to the said University, for the payment of the Interest and the redemption of the principal so lent.—The Board will engage positively to advance the sum of ten thousand dollars on the first day of April next; and such farther sum on that day, not exceeding in the whole twenty thousand dollars, as the state of their funds will admit:—the residue to be advanced during the year in convenient instalments, provided their resources, to be derived from claims on the General Government, or from other sources, be adequate.—
				